DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 2, lines 8 through 25, filed 22 June 2022, with respect to claims 1-2 and 4-10 have been fully considered and are persuasive.  The rejection of claims 1-2 and 4-10 under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 20190081354) in view of WO 2014144056 (hereafter WO ‘056) has been withdrawn.

Allowable Subject Matter
3.	Claims 1-2 and 4-10 are allowable over the prior art references of record.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
The Applicants have invoked the prior art exception under 35 U.S.C. 102(b)(2)(C), thus disqualifying Zheng et al. (US 20190081354) as prior art.
Further, independent claim 1 recites a non-aqueous electrolyte comprising “a compound A represented by formula I and a compound B represented by formula II…the percentage mass content of the compound B is 0.5-5% based on the total mass of the non-aqueous electrolyte for lithium battery being 100%, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
Claims 2 and 4-10 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729